DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 01/05/2021.  Claims 1-6 and 11-13 are pending, with claims 5 and 6 withdrawom from consideration.  Accordingly, claims 1-4 and 11-13 are examined below.  The earliest effective filing date of the present application is 07/27/2006.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) receiving card data associated with a gift card, where the card has associated monetary value, where a portion of the value is being used to purchase a product, in response to receiving the data sending the card data over a network to a third party, the third party determines value data of the card, decreasing the amount owed to purchase the product based on the amount available on the card. This judicial exception is not integrated into a practical 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements perform computer functioning that would have been routine, conventional, and well-understood to one of ordinary skill in the transaction art at the time of filing.  
Further, the examiner refers Applicant to their own Specification at [0061], [0063], and [0143].  Applicant’s Specification at [0061] and [0063] indicate that the computer(s) and processors being utilized by the invention are standard off-the-shelf computer elements.  Further, [0143] discloses the following: 

    PNG
    media_image1.png
    489
    803
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1-4, and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Int’l Pub. No. WO 03/071386 A2 to Doran et al. (“Doran”) (Publication date of Aug. 28, 2003) (see attached) in view of U.S. Pat. Pub. No. 2003/0147403 to Pardee et al. (“Pardee”) in view of U.S. Pat. No. 6,000,608 to Dorf (“Dorf”).

9.	With respect to claims 1 and 13, Doran discloses the claimed method performed by one or more processors and non-transitory computer readable memory storing executable instructions, the one or more processors executing the executable instructions to cause the method comprising the computer-implemented steps of: 
 	receiving, by a first party, at a server, from a customer, card data associated with a closed-loop stored-value instrument that is issued by a second party that is different than the first party (see Fig. 4, where customer inputs e.g. “Gift Card” of a second party, into POS terminal (first party) having server (see e.g. bottom of page 5) that receives data; see Fig. 1 where machine 100 is the first party), wherein the closed-loop stored-value instrument is for purchases only from the second party (as argued by Applicant in Response to the 35 USC 112 rejection (see Remarks, filed 08/21/2020), Applicant admits that it is commonly known and 
	wherein value associated with the closed-loop stored-value instrument is monetary value, and wherein a portion [such as 100%] of the value associated with the closed-loop stored-value instrument is being used by the customer to complete a purchase of one or more items from the first party (see e.g. abstract, where transaction is being performed at first party, where user is purchasing a different form of payment, such as another gift card as shown in Fig. 4 where the output is "Gift Card"; see pages 12-13, where the value of the card data associated with a closed-loop stored-value instrument is received as an input and used to pay for the outputted card, such as inputting a card data and then using the funds associated with that card data and card in order to pay for the output card (or purchased item/card), where the value of the card represents monetary value as the value of the card is being exchanged and determined by the system and used to monetarily pay for the outputted gift card, for example; see where claim recites “wherein a portion of the value associated with the [gift card] is being used by the customer to complete a purchase. . . .” where when the user uses the gift card to buy another more valuable gift card, the user is using at least “a portion of the value” associated with the first gift card, where the claim is not limited to a specific portion or anything, where when the uses all of the funds of the first gift card, for instance, the user has used at least “a portion” as required by the claim language.  See MPEP 2111.03, use of “comprising” in preamble, “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.").”);  
 	in response to receiving the card data, sending, by the first party, the card data over a network to a third party that is different than the first party and the second party (see Fig. 3, where "Machine 100 [e.g. first party] communicates to central system [e.g. third party] as required to authorize and add value to card(s), transfer funds, etc.”; further see where Machine 100 (first party) is different than "central system" (third party) and where Machine 100 is different from the issuer of gift card, as they are unrelated);  
wherein the closed-loop stored-value instrument is specifically for purchases from the second party (see Fig. 3, where first party must communicate with central system “to authorize and add value to card(s), transfer funds, etc.”; see Fig. 4, where customer inputs e.g. “Gift Card” of a second party; see page 10, where “[t]he funds received from the user are then credited to the desired card (or associated account), and are available for use immediately or within a relatively short time. In this embodiment and the previous embodiment, the user is not required to place a telephone call to a third-party service, such as a prepaid credit card account issuer, to activate the account.”; The examiner notes that this limitation is also addressed below by Gusler); 	
 	receiving, by the first party, from the third party value data, after the third party determines the value data which indicates the value (see e.g. page 21: 

    PNG
    media_image2.png
    517
    657
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    115
    890
    media_image3.png
    Greyscale

Where the examiner has interpreted “the necessary authorization data” to satisfy the claimed “value data”, as the “necessary authorization data” that is sent from the third party to the 
 	decreasing, by the first party, based on the portion of value, from an account associated with the second party an amount required of the customer to complete the purchase of the one or more items (see e.g. Fig. 6, where at 620 the transaction is for e.g. 

    PNG
    media_image4.png
    212
    264
    media_image4.png
    Greyscale
, where the amount from the “payment method” in e.g. 604 of Fig. 6 decreases the amount required of the customer to pay for the items purchasing/purchased; when the item is fully paid for the amount required for the customer to pay goes to $0.).
 	However, Doran is silent regarding where the card data is sent over a VPN from one party to another.  
 	Pardee teaches at e.g. Title and abstract, etc. that it would have been obvious to one of ordinary skill in the card settlement art to include the ability to send card data over a VPN in order to communicate the card data in a secure manner, as taught by Pardee. 
	Therefore, it would have been obvious to one of ordinary skill in the card transaction art at the time of the invention to modify the teachings of Doran in order to include the ability to send card data over a VPN in order to communicate the card data in a secure manner, as taught by Pardee.
	The examiner notes that neither Doran nor Pardee explicitly disclose that the gift card is for a particular merchant, or specifically for purchases from a second party.  Further, neither Doran nor Pardee teach wherein the card data is received by the first party via a universal transaction card, and wherein the universal transaction card is configured for purchases by the customer from different parties, wherein the multiple parties comprise the first party, and where the value cannot be used at a fourth party.  The examiner notes that the “first party,” as claimed, is merchant of the POS terminal.


    PNG
    media_image5.png
    220
    298
    media_image5.png
    Greyscale
)
Where this is performed in order to have a single card that can carry out multiple functions and interface with multiple parties, as taught by Dorf.  For the amendment of “wherein the multiple parties comprise the first party” the examiner finds that Dorf teaches this limitation as the universal card of Dorf can act as, among other things, a debit card any and/or specific merchants, which includes the first party.  Further, for claim 13, see Dorf Abstract, where there must be a POS device that’s capable of routing the transaction to a processing hub using the banking system.  However, its inherent that not all merchants have such a POS system, such as 
	Therefore, it would have been obvious to one of ordinary skill in the gift card art at the time of invention to modify the combination of Doran and Pardee, as combined above, with the ability to include 1) gift card specifically for purchases for a retailer (see col. 7, ln. 35-40, “Such a card 101 could be sold by the retail issuer for making purchases only in the retail issuer’s stores or for use in a plurality of stores.”) and 2) wherein the card data is received by the first party via a universal transaction card, and wherein the universal transaction card is configured for purchases by the customer from different parties (see abstract, where a single card can act as a prepaid phone card (with phone company), a debit card with any and/or specific merchants, a loyalty card with specific merchants, and a medical information card for other parties; See col. 5, ln. 15 (card includes prepaid phone card), col. 7, ln. 34 (card includes electronic gift certificate card), col. 9, ln. 25 (card includes loyalty cards); and finally see col. 10, ln. 48-64: 

    PNG
    media_image5.png
    220
    298
    media_image5.png
    Greyscale
)
Where this is performed in order to have a single card that can carry out multiple functions and interface with multiple parties, as taught by Dorf. 
10.	With respect to claim 2, Doran further discloses where: 
 	the value data is part of an offer, by the third party, for the stored-value represented by the closed-loop stored-value instrument (as shown above, see page 21 where the authorization 
 	the method further comprising, after receiving the value data: 
 	causing the offer to be presented to the customer, and after causing the offer to be presented to the customer, receiving, from the customer, acceptance data that indicates whether the customer accepted the offer (when the transaction is authorized, the system dispenses some offer to customer in exchange for the input stored value card, such offer being for example a ticket, where if the customer takes the ticket offered the customer accepts the offer). 
 
11.	With respect to claim 3, Doran further discloses: 
 	after receiving the value data, receiving, from the third party, new card data associated with the first party (see page 21 where third party provides necessary authorization data relating to new card data such as for a prepaid card or another gift card that will be dispensed at first party);  
 	wherein the new card data includes data that corresponds to an account that is recognized by the first party (see page 21-22, where the new card data includes data relating to an account recognized by the first party, as the first party dispenses a selected [new] card to the user, where this card/account is clearly recognized by the first party as the first party dispenses the card);  
 	wherein the account is associated with a second closed-loop stored-value instrument and is associated with a balance (see pages 21-22, where the new prepaid card has some sort of balance on it and stores value; see Fig. 4 where the dispenses card could be a "gift card”);  
 	wherein decreasing the amount required to complete the purchase of the one or more items includes decreasing, based on the value, the balance of the account (see above). 
 
12.	With respect to claim 4, Doran further discloses: 
 	the balance of the account is a first balance (see pages 21-22, where the new prepaid card has some sort of balance on it and stores value; see Fig. 4 where the dispenses card could be a "gift card”);  
 	after the balance of the account is decreased, the account is associated with a second balance that is less than the first balance (see above);  and 

 
13.	With respect to claim 11, Doran further discloses where the card data from the customer comprises receiving the card data from a device of the customer using the internet (see pages 16-17, where information can be obtained over web site/web page). 
 
14.	With respect to claim 12, Doran further discloses where receiving the card data from the customer comprises receiving the card data through an interface at a physical location within a store of the first party (see Fig. 4). 

Response to Arguments
Applicant’s arguments filed on 01/05/2021 have been fully considered but are not found to be persuasive.  
Applicant argues the cited references do not teach:
    PNG
    media_image6.png
    279
    824
    media_image6.png
    Greyscale

The examiner respectfully disagrees.  The examiner refers to Doran to teach the following: 
receiving, by a first party, at a server, from a customer, card data associated with a closed-loop stored-value instrument that is issued by a second party that is different than the first party (see Fig. 4, where customer inputs e.g. “Gift Card” of a second party, into POS terminal (first party) having server (see e.g. bottom of page 5) that receives data; see Fig. 1 where machine 100 is the first party), wherein the closed-loop stored-value instrument is for purchases only from the second party (as argued by Applicant in Response to the 35 USC 112 rejection (see Remarks, filed 08/21/2020), Applicant admits 
Further, the examiner refers to Dorf 
However, Dorf teaches at e.g. col. 7, ln. 35-40; abstract; col. 7, ln. 34; col. 9, ln. 25; col. 10, ln. 48-64, that it would have been obvious to one of ordinary skill in the gift card art at the time of invention to modify the teachings of Doran and Pardee to include 1) gift card specifically for purchases for a retailer (see col. 7, ln. 35-40, “Such a card 101 could be sold by the retail issuer for making purchases only in the retail issuer’s stores or for use in a plurality of stores.”) and 2) wherein the card data is received by the first party via a universal transaction card, and wherein the universal transaction card is configured for purchases by the customer from different parties (see abstract, where a single card can act as a prepaid phone card (with phone company), a debit card with any and/or specific merchants, a loyalty card with specific merchants, and a medical information card for other parties; See col. 5, ln. 15 (card includes prepaid phone card), col. 7, ln. 34 (card includes electronic gift certificate card), col. 9, ln. 25 (card includes loyalty cards); and finally see col. 10, ln. 48-64: 

    PNG
    media_image5.png
    220
    298
    media_image5.png
    Greyscale
)
Where this is performed in order to have a single card that can carry out multiple functions and interface with multiple parties, as taught by Dorf.  For the amendment of “wherein the multiple parties comprise the first party” the examiner finds that Dorf teaches this limitation as the universal card of Dorf can act as, among other things, a debit card any and/or specific 
	Therefore, it would have been obvious to one of ordinary skill in the gift card art at the time of invention to modify the combination of Doran and Pardee, as combined above, with the ability to include 1) gift card specifically for purchases for a retailer (see col. 7, ln. 35-40, “Such a card 101 could be sold by the retail issuer for making purchases only in the retail issuer’s stores or for use in a plurality of stores.”) and 2) wherein the card data is received by the first party via a universal transaction card, and wherein the universal transaction card is configured for purchases by the customer from different parties (see abstract, where a single card can act as a prepaid phone card (with phone company), a debit card with any and/or specific merchants, a loyalty card with specific merchants, and a medical information card for other parties; See col. 5, ln. 15 (card includes prepaid phone card), col. 7, ln. 34 (card includes electronic gift certificate card), col. 9, ln. 25 (card includes loyalty cards); and finally see col. 10, ln. 48-64: 

    PNG
    media_image5.png
    220
    298
    media_image5.png
    Greyscale
)
Where this is performed in order to have a single card that can carry out multiple functions and interface with multiple parties, as taught by Dorf. 

Next, Applicant argues that the “a portion” limitation is not satisfied by the prior art.  The examiner respectfully disagrees.  see where claim recites “wherein a portion of the value associated with the [gift card] is being used by the customer to complete a purchase. . . .” where when the user uses the gift card to buy another more valuable gift card, the user is using at least “a portion of the value” associated with the first gift card, where the claim is not limited to a specific portion or anything, where when the uses all of the funds of the first gift card, for instance, the user has used at least “a portion” as required by the claim language.  See MPEP 2111.03, use of “comprising” in preamble, “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.").”
Next, Applicant argues that the claim(s) recite eligible subject matter.  The examiner has addressed the arguments in the rejection above and in previous responses.  The amendments to the claim do not change the 101 analysis.  First, is the claim directed to one of four statutory categories? Yes, a method or process.  Second, is the claim directed to abstract idea?  Yes, as found above, the claim is directed to receiving data, uses is using card to make transaction, sending by the first “party” the card data to a third party, receiving data from third party determining how much value is associated with the card, and decreasing by the first party an amount required of the customer to complete the transaction based on the value, which is a mental process and/or method of organizing human activity.  Next, do the additional elements such as a gift card, universal transaction card integrate the underlying abstract idea into practical application?  No, the following is insufficient: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Next, does the claim recite significantly more than the abstract 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687